DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4–6, 12–14, 22 and 24–26 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2015/0362362 (published 17 December 2015) (“Pan”); US Patent Application Publication 2009/0003629 (published 01 January 2009) (“Shajaan”); US Patent 2017/0132021 (published 11 May 2017) (“Monfort”) and US Patent Application Publication 2018/0063644 (filed 23 August 2016) (“Bach”).
Claims 27–33 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Pan; Shajaan and Monfort.
Claim 1 is drawn to “a transducer assembly.” The following table illustrates the correspondence between the claim and the Pan reference.
Claim 1
The Pan Reference
“1. A transducer assembly comprising:
The Pan reference describes several embodiments of a MEMS acoustic sensor. Pan at Abs., ¶ 1, 5–7, 38, 50, 55, 59, FIGs.1–5. To facilitate comparison, this Office action refers primarily to the embodiment 400 described in connection with Pan’s FIG.4.
“a MEMS transducer;
Pan’s embodiment 400 includes a digital MEMS sensor 402 that includes a MEMS transducer 404. Id. at ¶¶ 55–58, FIG.4.
“an electrical circuit coupled to the MEMS transducer; and
Sensor 402 further includes electrical circuitry 406, 414, 416, 418 and 420 that are coupled to transducer 404. Id.
“a housing having an external-device interface comprising a voltage supply contact, a ground contact, a data contact, and a clock contact,
“the MEMS transducer and the electrical circuit disposed at least partially within the housing,
Sensor 402 includes a package that houses elements 404, 406, 414, 416, 418 and 420. Id. at ¶¶ 55, 56, 92–94, FIGs.4, 13. Pan’s MEMS sensor package includes a voltage supply contact (VDD), a ground contact (GND), a data contact (DATA), a clock contact (CLK) and an additional L/R select pin. Pan at ¶¶ 55–58, FIG.4.
“the electrical circuit including:
“a protocol configuration circuit that configures the transducer assembly either for a first communication protocol or a second communication protocol based on an external signal received at the external-device interface;
Pan’s sensor 402 shares pin 412 (e.g., a L/R select pin) between a control interface component 406 and a channel select component. Id. at ¶¶ 55–58, FIG.4. Control interface component 406 corresponds to the claimed protocol configuration circuit. Like the claimed circuit, component 406 configures sensor 402 between two modes/protocols based on a signal received at L/R select pin from an external controller 408. Id.
Pan’s two modes of operation follow different protocols. Id. at ¶¶ 55–58, FIG.4. The first mode of operation is a normal mode of operation that communicates digital audio through PDM. Id. The second mode of operation is an auxiliary mode intended for any of testing, observation, configuration and control through read/write of internal registers. Id.
“a transducer driver coupled to, and configured to produce an output signal based on an electrical signal produced by, the MEMS transducer when the first communication protocol is enabled;
Pan’s sensor 402 includes a corresponding driver including ADC 414 and PDM modulator 416. Id. These elements generate an output signal based on the electrical signal generated by transducer 404. Id. Moreover, Pan’s first mode/protocol involves using the DATA contact pin of acoustic sensor package 402 to transmit digital PDM data from MEMS transducer 304, ADC 314 and PDM modulator 316. Id.
“a driver controller coupled to, and adapted to configure, the transducer driver with transducer assembly configuration information when the second communication protocol is enabled,
Similarly, Pan describes a controller 1200 to configure Pan’s transducer driver circuits (e.g., 414, 416) in a second mode (e.g., test, configuration) following a second communication protocol. Id. at ¶¶ 32, 58, 83, 88–91, 113, 118, 120, FIG.12.
“wherein the transducer assembly outputs the output signal via the data contact while receiving an external clock signal via the clock contact when the first communication protocol is enabled and
Pan’s sensor 402 is configured so that during normal operation (i.e., when operating according to a first communication protocol) it outputs a PDM signal from its DATA contact while receiving a PDM clock on its CLK contact. Id. at ¶¶ 56, 58, FIG.4.
“the driver controller receives the transducer assembly configuration information via the data contact while receiving the external clock signal via the clock contact when the second communication protocol is enabled,
Pan’s second mode/protocol involves controller 1200 testing, observing, configuration and control of programmable acoustic sensor 402 via transducer assembly configuration information received via its pins (e.g., clock, data, power, ground and L/R select). Id. at ¶¶ 32, 58, 83, 88–91, 113, 118, 120, FIG.12.
“wherein the electrical circuit further comprises an interface multiplexer coupled to the transducer driver and the driver controller, wherein the interface multiplexer couples the transducer driver to the data contact and the clock contact when the first communication protocol is enabled and the interface multiplexer couples the driver controller to the data contact and the clock contact when the second communication protocol is enabled,
The Pan reference similarly includes a MEMS transducer 404 connected to an analog-to-digital converter 414 and a PDM modulator 416 that correspond to the claimed transducer driver. Pan further describes a driver controller 406. However, Pan does not describe a corresponding interface multiplexer coupled to driver components 414, 416 and controller 406. To the contrary, Pan avoids the need for a multiplexer since Pan’s device transmits PDM data over data pin while communicating programming information over L/R select pin 412.
“the electrical circuit further comprising a frequency detector coupled to the clock contact, wherein the electrical circuit enables the first communication protocol or the second communication protocol based on a frequency of the external clock signal received via the clock contact,
Pan’s MEMS sensor switches between an PDM acoustic output mode and a testing/control mode based on a control signal received at a pin. Pan at ¶¶ 55–58, FIG.4. For example, Pan describes supplying a PWM control signal to an L/R select pin. Id. Though Pan’s sensor includes a clock pin, Pan does not describe a frequency detector that detects the frequency of the external clock applied to the sensor’s clock pin and configuring the MEMS sensor to operate in a particular performance mode. See id.
“wherein the first communication protocol is Soundwire and the second communication protocol is I2C, and
“wherein the first communication protocol is enabled when the frequency of the external clock signal is any one of 1 MHz, 768 KHz, 512 KHz or 256 KHz and the second communication protocol is enabled when the frequency of the external clock signal is any one of `100 KHz, 400 KHz or 800 KHz.”
Pan’s first communication protocol is not a Soundwire protocol and Pan’s second communication protocol is not an I2C protocol. Moreover, the combination of Pan and Shajaan does not expressly describe using any of the claimed frequencies to switch between a first and second protocol.

Table 1
The foregoing table shows that Pan’s MEMS acoustic sensor is similar to the claimed transducer assembly, but differs in various aspects. These differences are such that the invention as a whole, however, would have been obvious to one of ordinary skill in the art at the time of filing.
First, Pan does not describe a corresponding interface multiplexer coupled to driver components 414, 416 and controller 406. To the contrary, Pan avoids the need for a multiplexer since Pan’s device transmits PDM data over data pin while communicating programming information over L/R select pin 412.
The Shajaan reference teaches and suggests a clear alternative to Pan’s approach. In more detail, Shajaan, like Pan, describes a MEMS transducer sensor capable of operating in two modes according to two protocols. Shajaan at ¶¶ 177, 184, 187, FIG.13. Shajaan describes that PDM data and programming information may be communicated over a shared data pin. Id. Shajaan mediates the shared use of the data pin (Tio/ic) by adding a tri-state buffer 1301 between PDM circuitry 202 and the output data pin Tio/ic and additional circuitry internal to controller 1302 that selectively couples Tio/ic to a data pin (DATA) when the PDM output is tri-stated. Id.
Moreover, the Monfort reference describes techniques for managing power and clock distribution in an integrated circuit. Monfort at Abs., ¶¶ 2–9, FIG.1. Monfort recognizes that in order to improve power efficiency, an integrated circuit may be divided into different regions, or islands. Id. Each island may then be managed separately depending on its current mode of operation, such that each island may be placed into a low power mode. Id. One technique for power management includes the use of clock gating, such that a central clock signal is independently gated and supplied to each island. Id. at ¶¶ 30–32, FIG.1. For example, when an island is not operating in a full power mode, it may be put to sleep by gating its clock. Id. These teachings would have reasonably suggested splitting Pan’s MEMS transducer IC into islands that use resources at different times depending on their modes of operation. The teachings also suggest suggests adding a multiplexer to clock the gate to islands. For example, when operating in a normal mode, Pan’s MEMS sensor 404, ADC 414 and PDM driver 416 may be multiplexed to access the DATA pin (as taught and suggested by Shajaan) and their clock inputs may be gated (as taught and suggested by Monfort) so the clock on the CLK pin may be supplied to the circuits to synchronize their operation. Moreover, when operating in a programming mode, Pan’s MEMS sensor 404, ADC 414 and PDM driver 416 may be disconnected from the DATA pin and their clock inputs may be gated so the clock signal on the CLK pin is blocked from reaching those elements. On the other hand, the controller component 1208 of control interface 406 may be connected to the DATA pin and the CLK pin in a converse manner. One of ordinary skill in the art at the time of filing would have recognized that this potential configuration would have likely produced two integrated circuit islands with improved power management capabilities.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Pan’s device to include the claimed multiplexer that selectively couples a shared data pin to a transducer driver in a first mode (PDM) and a driver controller in a second mode (testing, programming). And it would have been obvious to modify Pan’s device so the added multiplexer would multiplex the CLK pin between a transducer driver (e.g., 414, 416) in a first mode and a driver controller (e.g., 1208) in a second mode.
Second, Pan’s MEMS sensor switches between an PDM acoustic output mode and a testing/control mode based on a control signal received at a pin. Pan at ¶¶ 55–58, FIG.4. For example, Pan describes supplying a PWM control signal to an L/R select pin. Id. Though Pan’s sensor includes a clock pin, Pan does not describe a frequency detector that detects the frequency of the external clock applied to the sensor’s clock pin and configuring the MEMS sensor to operate in a particular performance mode. See id.
The Shajaan reference, like the Pan reference, describes a programmable microphone. Shajaan at Abs., ¶ 85, FIG.1. Shajaan’s microphone includes several modes of operation that are selected by varying the frequency of the clock signal. Id. at ¶¶ 89, 91, 101, FIG.1. For instance, Shajaan uses a clock signal to switch between various performance modes. Id. This would have reasonably suggested to one of ordinary skill in the art at the time of filing the idea of adding performance modes to Pan’s MEMS sensor. Id. It would have also reasonably suggested using Pan’s clock signal as an alternative mechanism for choosing between existing modes, including a first PDM acoustic sensor output mode and a second testing/control mode. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Pan’s MEMS sensor to include a mode detection circuit 108 that detects the frequency range of an external clock signal received on a clock pin. And it would have been obvious to use the detected frequency range to switch among various modes of operation, including multiple performance modes and other modes of operation, including Pan’s main PDM output mode and an auxiliary testing/control mode.
Third, Pan’s first communication protocol is not a Soundwire protocol and Pan’s second communication protocol is not an I2C protocol. Moreover, the combination of Pan and Shajaan does not expressly describe using any of the claimed frequencies to switch between a first and second protocol.
The Pan reference teaches and suggests that audio may be communicated using the known PDM protocol and that the programming functions of the second communication protocol may be implemented using several known interface protocols, including I2C. Pan at ¶¶ 33, 36. Pan does not describe using the claimed Soundwire protocol. And Pan recognizes some drawbacks of using I2C, specifically speed and cost requirements and proposes using the proprietary scheme described in the remainder of the reference. Id. However, the prior art recognizes alternatives to PDM, including the claimed Soundwire protocol for a digital MEMS microphone. See Bach at ¶ 32, FIGs.1, 3A. And despite Pan’s comments on I2C, one of ordinary skill in the art would have reasonably recognized from the Pan reference that I2C is a known protocol that is suitable for implementing the programming functions of Pan’s second mode. One of ordinary skill in the art would have also reasonably recognized that since I2C is a known standard for IC package communication, it enjoys the benefit of being widely available, which would facilitate system design. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement Pan’s first mode according to the Soundwire protocol and to implement the second mode with the known I2C communication protocol.
Further, the use of the specific claimed frequencies is simply a design choice. One of ordinary skill in the art at the time of filing would have configured Pan’s device to detect any desired frequencies applicable to the communication protocol in question (i.e., I2C and Soundwire) and switch accordingly. See Shajaan at ¶¶ 50, 101 (describing the use of a wide range of frequencies for mode signaling). For the foregoing reasons, the combination of the Pan, the Shajaan, the Monfort and the Bach references makes obvious all limitations of the claim.
Claim 4 depends on claim 21, and further requires the following:
“wherein: the electrical circuit comprises a voltage level detector and the transducer assembly is configured for the first communication protocol or the second communication protocol based on a voltage level of a signal received at the external-device interface.”
Pan’s MEMS sensor package 402 also includes a voltage supply contact (VDD) a ground contact (GND) and an additional contract (L/R select) that is used to select protocol based on varying voltage levels (zero and one). Pan at ¶¶ 52, 56, 58, FIGs.4, 6. For the foregoing reasons, the combination of the Pan, the Shajaan and the Monfort references makes obvious all limitations of the claim.
Claim 5 depends on claim 4, and further requires the following:
“wherein the external-device interface includes one additional contract coupled to the voltage level detector and the first communication protocol or the second communication protocol is enabled based on and [sic] external voltage level received at the one additional contact.”
Pan likewise uses contract L/R select in both modes of operation. Pan at ¶¶ 55–58, FIG.4. In the primary PDM mode, it is used to select an output channel. Id. In the secondary test mode, it is used for digital communication (PWM) with an external controller 408. Id. Pan describes using the L/R select pin to select the mode of operation. Id. For the foregoing reasons, the Pan reference makes obvious all limitations of the claim.
Claim 6 depends on claim 5, and further requires the following:
“wherein the external-device interface comprises not more than the voltage supply contact, the ground contact, the data contact, the clock contact, and the one additional contact.”
Pan’s sensor 400 similarly includes just the CLK, DATA, VDD, GND and L/R SELECT pins. Pan at FIG.4. For the foregoing reasons, the combination of the Pan and the Shajaan references makes obvious all limitations of the claims.
Claim 24 depends on claim 1, and further requires the following:
“wherein the transducer assembly configuration information includes one or more of a sensitivity, dynamic range or filter setting, and
“wherein the transducer driver is configured with the transducer configuration information when the second communication protocol is enabled.”
Similarly, Pan describes during a second programming mode, configuring the sensor’s sensitivity, dynamic range or filter settings. Pan at ¶¶ 3, 32, 121. For the foregoing reasons, the combination of the Pan, the Shajaan and the Monfort references makes obvious all limitations of the claim.
Claim 12 is drawn to “a microphone assembly.”
Claim 12
The Pan Reference
“12. A microphone assembly comprising:
The Pan reference describes several embodiments of a MEMS acoustic sensor. Pan at Abs., ¶ 1, 5–7, 38, 50, 55, 59, FIGs.1–5. To facilitate comparison, this Office action refers primarily to the embodiment 400 described in connection with Pan’s FIG.4.
“a MEMS electro-acoustic transducer;
Pan’s embodiment 400 includes a digital MEMS sensor 402 that includes a MEMS transducer 404. Id. at ¶¶ 55–58, FIG.4.
“an electrical circuit coupled to the MEMS electro-acoustic transducer;
Sensor 402 further includes electrical circuitry 406, 414, 416, 418 and 420 that are coupled to transducer 404. Id.
“a housing including a base and a cover,
“the MEMS electro-acoustic transducer and the electrical circuit disposed at least partially within the housing; and
“an external-device interface disposed on an outer surface of the base,
Sensor 402 is depicted as having a base and cover. Id. at ¶ 92, FIG.13. It houses elements 404, 406, 414, 416, 418 and 420 in a package that includes a set of pins (e.g., clock, data, VDD, ground and L/R select). Id. at ¶¶ 55, 56, 92–94, FIGs.4, 13.
“the external-device interface including a voltage supply contact, a ground contact, a data contact and a clock contact,
Pan’s MEMS sensor includes a voltage supply contact (VDD), a ground contact (GND), a data contact (DATA), a clock contact (CLK) and an additional L/R select pin. Pan at ¶¶ 55–58, FIG.4.
“the electrical circuit electrically coupled to the external-device interface and comprising:
“a protocol configuration circuit that configures the microphone assembly for a first communication protocol or a second communication protocol based on an eternal signal received at the external-device interface,
Sensor 402 implements a first, normal mode of operation and a second, auxiliary mode of operation. Id. at ¶¶ 55-58, FIG.4. The normal mode of operation uses clock, data, power and ground pins used to communicate PDM digital audio data generated by MEMS transducer 404, ADC 414 and PDM modulator 416. Id.
Control interface component 406 corresponds to the claimed protocol configuration circuit. Like the claimed circuit, component 406 configures sensor 402 between the two modes/protocols based on a signal received at L/R select pin from an external controller 408. Id.
Pan’s sensor 402 shares pin 412 (e.g., a L/R select pin) between a control interface component 406 and a channel select component. Id. at ¶¶ 55–58, FIG.4. Control interface component 406 corresponds to the claimed protocol configuration circuit. Like the claimed circuit, component 406 configures sensor 402 between two modes/protocols based on a signal received at L/R select pin from an external controller 408. Id.
Pan’s two modes of operation follow different protocols. Id. at ¶¶ 55–58, FIG.4. The first mode of operation is a normal mode of operation that communicates digital audio through PDM on the DATA pin. Id. The second mode of operation is an auxiliary mode intended for any of testing, observation, configuration and control through read/write of internal registers. Id. 
“a transducer driver coupled to, and configured to produce an output signal based on an electrical signal produced by, the MEMS electro-acoustic transducer when the first communication protocol is enabled; and
Pan’s sensor 402 includes a corresponding driver including ADC 414 and PDM modulator 416. Id. These elements generate an output signal based on the electrical signal generated by transducer 404. Id. Moreover, Pan’s first mode/protocol involves using the DATA contact pin of acoustic sensor package 402 to transmit digital PDM data from MEMS transducer 304, ADC 314 and PDM modulator 316. Id.
“a driver controller coupled to, and adapted to configured a sensitivity of, the microphone assembly with sensitivity configuration information via, the transducer driver when the second communication protocol is enabled,
Similarly, Pan describes a controller 1200 to configure Pan’s transducer driver circuits (e.g., 414, 416) in a second mode (e.g., test, configuration) following a second communication protocol. Id. at ¶¶ 58, 83, 88–91, 113, 118, 120, FIG.12. Pan describes controlling the driver’s sensitivity. Id. at ¶¶ 3, 32.
“wherein the transducer assembly provides the output signal at the data contact while receiving an external clock signal via the clock contact when the first communication protocol is enabled and the transducer assembly receives the sensitivity configuration information at the data contact while receiving the external clock signal via the clock contact when the second communication protocol is enabled,
Pan’s sensor 402 shares the power, ground, clock and pin 412 (e.g., a L/R select pin) between the first, normal, mode of operation and the second, auxiliary mode of operation. Id.
The Pan reference describes implementing two modes of operation that follow different protocols. Id. at ¶¶ 55–58, FIG.4. The first mode of operation is a normal mode of operation that communicates digital audio through PDM on the DATA pin. Id. The second mode of operation is an auxiliary mode intended for any of testing, observation, configuration and control. Id.
Unlike the claimed invention that uses a data contact to receive sensitivity configuration information, Pan uses the L/R select pin to receive sensitivity configuration information. Id. This difference is addressed in the obviousness rejection of claim 1, incorporated herein, that shows the obviousness of multiplexing Pan’s DATA pin between PDM and programming modes.
“wherein the first communication protocol is an audio signal protocol and the second communication protocol is I2C, and 
“wherein the first communication protocol is enabled when the frequency of the external clock signal is any one of 1 MHz, 768 KHz, 512 KHz or 256 KHz and the second communication protocol is enabled when the frequency of the external clock signal is any one of 100 KHz, 400 KHz or 800 KHz.”
Pan’s first communication protocol is not a Soundwire protocol and Pan’s second communication protocol is not an I2C protocol. Moreover, the combination of Pan and Shajaan does not expressly describe using any of the claimed frequencies to switch between a first and second protocol. This difference is also addressed in the obviousness rejection of claim 1, incorporated herein, that shows the obviousness of using I2C and Soundwire and the claimed frequencies.

Table 2
The foregoing table shows that the combination of the Pan, the Shajaan, the Monfort and the Bach references makes obvious all limitations of the claim.
Claims 13, 14, 22, 25 and 26 recite essentially the same limitations as claims 3–5 and 21, incorporated herein. The same findings and reasoning apply here. For the foregoing reasons, the combination of the Pan, the Shajaan and the Monfort references makes obvious all limitations of the claim.
Claim 27 is drawn to “a microphone assembly.” 
Claim 27
The Pan Reference
“27. A microphone assembly comprising:
The Pan reference describes several embodiments of a MEMS acoustic sensor. Pan at Abs., ¶ 1, 5–7, 38, 50, 55, 59, FIGs.1–5. To facilitate comparison, this Office action refers primarily to the embodiment 400 described in connection with Pan’s FIG.4.
“a MEMS electro-acoustic transducer;
Pan’s embodiment 400 includes a digital MEMS sensor 402 that includes a MEMS transducer 404. Id. at ¶¶ 55–58, FIG.4.
“electrical circuit coupled to the MEMS electro-acoustic transducer;
Sensor 402 further includes electrical circuitry 406, 414, 416, 418 and 420 that are coupled to transducer 404. Id.
“a housing including a base and a cover, the MEMS electro-acoustic transducer and the electrical circuit disposed at least partially within the housing; and
“an external-device interface disposed on an outer surface of the base,
Sensor 402 is depicted as having a base and cover. Id. at ¶ 92, FIG.13. It houses elements 404, 406, 414, 416, 418 and 420 in a package that includes a set of pins (e.g., clock, data, VDD, ground and L/R select). Id. at ¶¶ 55, 56, 92–94, FIGs.4, 13.
the external- device interface including a voltage supply contact, a ground contact, a data contact and a clock contact, wherein
Pan’s MEMS sensor includes a voltage supply contact (VDD), a ground contact (GND), a data contact (DATA), a clock contact (CLK) and an additional L/R select pin. Pan at ¶¶ 55–58, FIG.4.
Sensor 402 implements a first, normal mode of operation and a second, auxiliary mode of operation. Id. at ¶¶ 55-58, FIG.4. The normal mode of operation uses clock, data, power and ground pins used to communicate PDM digital audio data generated by MEMS transducer 404, ADC 414 and PDM modulator 416. Id.
Control interface component 406 corresponds to the claimed protocol configuration circuit. Like the claimed circuit, component 406 configures sensor 402 between the two modes/protocols based on a signal received at L/R select pin from an external controller 408. Id.
“the electrical circuit is electrically coupled to the external-device interface,
“wherein the electrical circuit comprises: a protocol configuration circuit that configures the microphone assembly for a first communication protocol or a second communication protocol based on an external signal received at the external-device interface;
Pan’s sensor 402 shares pin 412 (e.g., a L/R select pin) between a control interface component 406 and a channel select component. Id. at ¶¶ 55–58, FIG.4. Control interface component 406 corresponds to the claimed protocol configuration circuit. Like the claimed circuit, component 406 configures sensor 402 between two modes/protocols based on a signal received at L/R select pin from an external controller 408. Id.
Pan’s two modes of operation follow different protocols. Id. at ¶¶ 55–58, FIG.4. The first mode of operation is a normal mode of operation that communicates digital audio through PDM on the DATA pin. Id. The second mode of operation is an auxiliary mode intended for any of testing, observation, configuration and control through read/write of internal registers. Id.
“a transducer driver coupled to, and configured to produce an output signal based on an electrical signal produced by[[,]] the MEMS electro-acoustic transducer when the first communication protocol is enabled;
Pan’s sensor 402 includes a corresponding driver including ADC 414 and PDM modulator 416. Id. These elements generate an output signal based on the electrical signal generated by transducer 404. Id. Moreover, Pan’s first mode/protocol involves using the DATA contact pin of acoustic sensor package 402 to transmit digital PDM data from MEMS transducer 304, ADC 314 and PDM modulator 316. Id.
“a driver controller coupled to, and adapted to configure a filter parameter of the microphone assembly via, the transducer driver when the second communication protocol is enabled, and
Similarly, Pan describes a controller 1200 to configure Pan’s transducer driver circuits (e.g., 414, 416) in a second mode (e.g., test, configuration) following a second communication protocol. Id. at ¶¶ 58, 83, 88–91, 113, 118, 120, FIG.12. Pan describes controlling the driver’s filtering ability (SNR). Id. at ¶¶ 3, 32. Pan further describes controlling frequency equalization. Id. at ¶ 121.
“wherein the transducer assembly provides the output signal at the data contact while receiving an external clock signal via the clock contact when the first communication protocol is enabled and the transducer assembly receives the filter configuration information at the data contact while receiving the external clock signal via the clock contact when the second communication protocol is enabled.”
Pan’s sensor 402 shares the power, ground, clock and pin 412 (e.g., a L/R select pin) between the first, normal, mode of operation and the second, auxiliary mode of operation. Id.
The Pan reference describes implementing two modes of operation that follow different protocols. Id. at ¶¶ 55–58, FIG.4. The first mode of operation is a normal mode of operation that communicates digital audio through PDM on the DATA pin. Id. The second mode of operation is an auxiliary mode intended for any of testing, observation, configuration and control. Id.
Unlike the claimed invention that uses a data contact to receive filter configuration information, Pan uses the L/R select pin to receive SNR and frequency equalization (i.e., filter) configuration information. Id. This difference is addressed in the obviousness rejection of claim 1, incorporated herein, that shows the obviousness of multiplexing Pan’s DATA pin between PDM and programming modes as taught and suggested by Shajaan and Monfort.

Table 3
For the foregoing reasons, the combination of the Pan, the Shajaan and the Monfort1 references makes obvious all limitations of the claim.
Claims 28–32 recite essentially the same limitations as claims 1, 4 and 5, incorporated herein.2 The same findings and reasoning apply here. For the foregoing reasons, the combination of the Pan, the Shajaan and the Monfort references makes obvious all limitations of the claims.
Claim 33 depends on claim 27 and further requires the following:
“wherein the driver controller comprises a circuit that stores at least one process setting, wherein the process setting comprises the filter parameter, and wherein the filter parameter comprises a parameter of at least one selected from a digital filter and a wind noise reduction filter of the microphone assembly.”
Pan describes setting and storing a frequency equalization filter parameter. Pan at ¶ 121. Though not described expressly as an analog or digital filter, one of ordinary skill would have immediately recognized that Pan’s description of an equalization filter comprehends analog and digital filters since Pan’s device includes both analog and digital domain processing circuitry. For the foregoing reasons, the combination of the Pan, the Shajaan and the Monfort3 references makes obvious all limitations of the claim.
Summary
Claims 1, 4–6, 12–14, 22 and 24–33 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply has substantively amended the claims (except claims 27–32). All rejections have been updated accordingly. Applicant’s Reply at 11–15 (23 August 2022) presents comments concerning the prior art cited in this Office action. Applicant comments (Reply at 11–13) that it would not have been obvious to use the claimed frequencies recited in independent claims 1 and 12 to detect mode changes. The rejections establish the obviousness of detecting clock frequencies in order to switch a MEMS sensor from a first mode and protocol to a second mode and protocol. The rejections also show that it would have been obvious to use the claimed frequencies as a matter of design choice of a suitable frequency in a particular context; the rejection is not premised on the use of an infinite number of frequencies, as Applicant comments. In particular, the rejection is premised on the use of clock frequencies corresponding to I2C and Soundwire protocols. This automatically limits the scope of the frequencies one of ordinary skill in the art would have considered. Second, Applicant’s Specification does not provide any evidence of a particular benefit to the claimed frequencies. (See Spec. at ¶¶ .) The claimed frequencies are instead described as frequencies used in the I2C and Soundwire protocols. Absent some indication of an unexpected result, the claimed frequencies are attributable to design choice.
Applicant further comments that Pan does not anticipate the claimed filter parameter. (Reply at 13–14.) This concern has been addressed in the updated rejections, which show that Pan adjusts filters affecting SNR, such as equalization filters. Pan at ¶ 121. For the foregoing reasons, Applicant has not established any error in the Office action, and all the rejections will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/4/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 N.B., Bach is not relevant to claims 27–33 because the claims do not require the use of any particular communication protocol nor a particular clock frequency for clock frequency-based mode selection.
        2 Id.
        3 Id.